Citation Nr: 1700886	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  10-44 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric condition, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for degenerative disc disease (DDD) of the thoracolumbar spine. 

3.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected left knee disability. 

4.  Entitlement to service connection for high blood pressure. 

5.  Entitlement to service connection for left lower extremity sciatic radicular pain, claimed as secondary to degenerative disc disease, thoracolumbar spine.

6.  Entitlement to service connection for right lower extremity sciatic radicular pain, claimed as secondary to degenerative disc disease, thoracolumbar spine.

7.  Entitlement to service connection for loss of use of the lower extremities.  

8.  Entitlement to service connection for right ear hearing loss.

9.  Entitlement to service connection for a cervical spine condition.

10.  Entitlement to service connection for cephalgia (headaches), claimed as secondary to a cervical spine condition.  

11.  Entitlement to an initial rating in excess of 10 percent for left knee internal derangement and degenerative joint disease (DJD). 

12.  Entitlement to an initial disability rating in excess of 10 percent for peptic ulcer disease (PUD).  

13.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.  

14.  Entitlement to an initial compensable disability rating for left ear hearing loss.

15.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
 
 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active service from June 1977 to March 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009, December 2009, October 2011, and February 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2014, the Board remanded issues 2-4 and 11 to the RO for additional development.  

During the course of the appeal, in a February 2015 rating decision, the RO increased the evaluation of PUD from noncompensable to 10 percent effective on December 23, 2010 (the effective date for the award of service connection).  This rating does not represent the maximum disability rating assignable for this disability, and the Veteran has not indicated that the current 10 percent rating is the maximum he is seeking.  Because higher ratings are available, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claim for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).

The claim of service connection for a psychiatric disorder, to include PTSD, was previously denied in January 2009.  More recently, the Veteran's service treatment records (STRs) were obtained in July 2014.  Those STRs show treatment in December 1982 for an injury while skiing.  That injury relates to the Veteran's claim of PTSD as it constitutes a claimed stressful event during service.  Thus, the earlier claim of service connection is being reconsidered pursuant to 38 C.F.R. § 3.156(c).

The issues entitlement to an increased rating for PUD, tinnitus, and left ear hearing loss are decided herein below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO.

FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PUD resulted in a disability picture more nearly approximating no more than a mild disability picture with recurring symptoms once or twice yearly.  
 
2.  A disability rating higher than 10 percent for tinnitus may not be assigned.  

3.  Mechanical application of the Veteran's audiologic test results shows no worse than Level V hearing acuity, and the subjective complaints involving difficulty hearing people talk are reasonably described by the rating schedule.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a disability rating in excess of 10 percent for PUD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7305 (2016)

2.  The criteria for the assignment of a disability rating in excess of 10 percent for tinnitus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.87, DC 6260 (2016). 

3.  The criteria for the assignment of a compensable disability rating for left hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, DC 6100 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

General Applicable Law

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

PUD

The Veteran is seeking an increased rating for PUD.  He filed a claim of service connection for this disability in December 2010, which begins the period of appellate review now before the Board.  This disability has been assigned a 10 percent rating throughout the entire appeal period.  

(1) Rating Schedule 

The Veteran's PUD has been assigned a disability rating under DC 7305 of 38 C.F.R. § 4.114, for "duodenal ulcer."  This is the appropriate DC for evaluating the disability as it has also been characterized as duodenal ulcer.  The applicable rating schedule is set forth as follows:


7305   Ulcer, duodenal:

Severe; pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health
60
Moderately severe; less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year
40
Moderate; recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations
20
Mild; with recurring symptoms once or twice yearly
10

Concerning weight loss, for purposes of evaluating conditions in § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112.  

(2) Application of the Rating Schedule

In this case, a rating higher than 10 must be denied as the evidence does not show a disability picture more nearly approximating moderate; recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.	

In October 2009, which was shortly prior to the period of appellate review, the Veteran complained of continuous stomach pain; physical examination showed abdominal tenderness.  A May 2010 VA Gastroenterology consultation (for an unrelated medical condition) showed that he denied, for instance, dysphagia, weight loss, and other "alarm-type" symptoms.  At VA in April 2010, he complained of chest pain radiating to the jaw and nausea.  Most recently, on VA examination in February 2015, he was still having pain.  He used continuous medication, but the VA examiner found that he had recurring episodes of symptoms that were not severe.  He also had abdominal pain that occurred less than monthly.  He had no incapacitating episodes.  

In short, this evidence shows that the Veteran's symptoms consist of stomach pain requiring medication.  Such a disability picture is shown not to be moderate; to involve recurring episodes of severe recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  Thus, the next-higher rating of 20 percent or even higher is not assignable, and the appeal is denied as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Tinnitus

The Veteran is seeking an increased rating for tinnitus.  He filed a claim of service connection in December 2010, which begins the period of appellate review now before the Board.  This disability has been assigned a 10 percent rating throughout the entire appeal period.  

(1) Rating Schedule

The Veteran's tinnitus has been assigned an initial disability rating under DC 6260 of 38 C.F.R. § 4.87.  The applicable rating schedule is set forth as follows:


6260   Tinnitus, recurrent
10
NOTE (1): A separate evaluation for tinnitus may be combined with an evaluation under diagnostic codes 6100, 6200, 6204, or other diagnostic code, except when tinnitus supports an evaluation under one of those diagnostic codes. 

NOTE (2): Assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head. 

NOTE (3): Do not evaluate objective tinnitus (in which the sound is audible to other people and has a definable cause that may or may not be pathologic) under this diagnostic code, but evaluate it as part of any underlying condition causing it.


(2)  Application of the Rating Schedule

In this case, a rating higher than 10 must be denied as the law does not provide for a rating higher than 10 percent for tinnitus.  

An April 2011 VA Audiology examination shows reports that tinnitus interfered with the Veteran's sleep.  At a January 2015 VA examination, he again complained that the tinnitus was "aggravating," such that he had to sleep with a fan on.  

The current 10 percent rating is intended to compensate for all of these demonstrated symptoms associated with the condition.  The degree of disability, that is, the degree to which tinnitus impairs the Veteran's earning capacity, is the same regardless of how the tinnitus is perceived.  See Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 Fed. Reg. 25822-01 (May 14, 2003).  Thus, there are no symptoms not contemplated by this rating schedule.  See 38 C.F.R. § 3.321; Kuppamala v. McDonald, 27 Vet. App. 447, 457 (2015).  Thus, there is no basis in law for assigning a higher rating.  See Smith v. Nicholson, 451 F. 3d 1344 (Fed. Cir. 2006).   For this reason, the appeal is denied.  

Left Hearing Loss

The Veteran is seeking an increased rating for left ear hearing loss.  He filed a claim of service connection for this condition in December 2010, which begins the period of appellate review now before the Board.  This disability has been assigned a noncompensable (zero percent rating) throughout the entire appeal period. 


(1) Rating Schedule

The Veteran's hearing loss is rated under the criteria of 38 C.F.R. § 4.85, DC 6100.  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  Evaluations of defective hearing are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1993).  

Hearing impairment is determined by averaging the hearing impairment at each of the four designated frequencies (1000, 2000, 3000, and 4000 Hertz).  38 C.F.R. § 4.85.  This results in a Puretone Threshold Average for each ear.  Id.  The Puretone Threshold Average is charted, in conjunction with the Speech Discrimination Percentage for that ear, in Table VI of 38 C.F.R. § 4.85.  Id.  This results in a score, expressed as a Roman numeral, for each ear.  Id.  The Roman numeral scores for both ears are then charted in Table VII of 38 C.F.R. § 4.85, and the intersection of the scores provides the percentage of disability.  Id.  If impaired hearing is service-connected in only one ear, the non-service-connected ear will generally be assigned a Roman Numeral I.  Id. 

Exceptional patterns of hearing impairment, which cannot always be accurately assessed under the standards of 38 C.F.R. § 4.85, may be evaluated under the provisions of 38 C.F.R. § 4.86.  These provisions apply when either the puretone threshold at each of the four specified frequencies is 55 decibels or more, 38 C.F.R. § 4.86(a), or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, 38 C.F.R. § 4.86(b).  If either of these provisions applies, each ear is evaluated separately.  See 38 C.F.R. § 4.86.  The Roman numeral designation for the ear with an exceptional pattern of hearing impairment is derived from Table VI or VIa, whichever results in the higher numeral.  When 38 C.F.R. § 4.86(b) is applicable, the assigned numeral is elevated to the next higher Roman numeral.  See id.    

Table VIa will also be applied when an examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  See 38 C.F.R. § 4.85(c). 

The rating schedule for evaluating hearing loss was purposely "designed to measure the best residual uncorrected hearing," and evaluations are not to be determined based on the "best corrected hearing" as measured by "improvement with hearing aids."  See 38 C.F.R. § 4.85(a); 59 Fed. Reg. 17295; 64 Fed. Reg. 25200, 25204 (1999); see also Jones v. Shinseki, 26 Vet. App. 56, 63 (2012). 

(2)  Application of the Rating Schedule

In this case, a compensable rating must be denied as the evidence does not show a higher-level disability picture.  

In October 2011, the Veteran underwent a VA audiological examination.  His audiometry puretone thresholds were as follows:  



HERTZ

1000
2000
3000
4000
AVG.
LEFT
30
65
70
65
58

Speech discrimination score for the left ear was 76 percent left ear.  

Charting the Veteran's audiological scores against Table VI shows a Level IV hearing acuity in the left ear.  Because the Veteran's right ear hearing loss is not service-connected, a Level I hearing loss is assigned.  Charting a Level IV hearing acuity and a Level I hearing acuity against Table VII results in a noncompensable rating.  (Table VIa is not for application because (a) the examiner did not certify that use of the speech discrimination test is not appropriate; (b) the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more; and (c) the puretone threshold is not 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.85(c).) 

Accordingly, the criteria for assignment of a compensable rating are not met on the basis of the October 2011 examination.  

In January 2015, the Veteran underwent a second VA audiological examination.  His audiometry puretone thresholds were as follows:  


HERTZ

1000
2000
3000
4000
AVG.
LEFT
45
75
80
75
69

Speech recognition scores were not given.  The VA examiner notated that the use of the word recognition score was not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that made combined use of puretone average and word recognition scores inappropriate.

Charting these audiological scores against Table VI is not appropriate in light of the VA examiner's assessment regarding the speech recognition scores.  See 38 C.F.R. § 4.85(c).  Charting the results on Table VIa shows a Level V hearing acuity in the left ear and a Level I hearing acuity in the right ear (based on its nonservice-connected status).  Charting a Level V hearing loss and a Level I hearing loss against Table VII results in a noncompensable rating.   

Accordingly, the criteria for assignment of a compensable rating are not met on the basis of the January 2015 examination.  

The Board notes that 38 C.F.R. § 3.383(a)(3) does not apply for paired organs because the Veteran's left ear hearing loss is not compensable by itself such as to allow for the nonservice-connected right ear to be evaluated as if it were service connected.

Additionally, at the October 2011 VA examination, the Veteran reported difficulty hearing in noisy environments, in small groups and needs the television volume loud.  In a July 2013 Social Security Administration (SSA) interview, the SSA interviewer noted that the Veteran would ask that things be repeated "like he couldn't hear me."  These functional effects, such as an inability to hear under the ordinary conditions of daily life, are contemplated by the rating schedule for hearing impairments.  See 38 C.F.R. §§ 4.1, 4.10, 4.15; see also 64 Fed. Reg. 25200, 25203 (1999); 59 Fed. Reg. 17295.  

In conclusion, the Veteran has undergone hearing tests throughout the appeal period.  All of the tests show that his hearing impairment has not risen to a compensable level as set forth in the rating schedule, and the functional effects of his hearing loss are contemplated by the rating schedule.  38 C.F.R. §§ 4.7, 4.85, 4.86; Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Thus, a compensable disability rating may not be assigned for the Veteran's left hearing loss as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

As a final matter, the Board notes that the claim of service connection for right ear hearing loss is being remanded herein below.  Should the outcome of that claim be favorable to the Veteran, the appropriate disability rating to be assigned for the combined disability in the right and left ears will be a new issue to be addressed in the first instance at that time.  


ORDER

A disability rating in excess of 10 percent for peptic ulcer disease is denied.  

A disability rating in excess of 10 percent for tinnitus is denied.  

A compensable disability rating for left hearing loss is denied.  


REMAND

The Board has conducted a preliminary review of the remaining issues, but has found that further evidentiary development is warranted.  

Thoracolumbar spine

The claim of service connection for a thoracolumbar spine disability must be remanded to obtain a legally sufficient VA examination.  The central question in the appeal concerns whether a current thoracolumbar spine disability results from service, to specifically include a skiing accident in December 1982.  The Veteran previously underwent VA examinations in December 2010 and May 2016 to address this question.  The VA examiners both gave negative opinions primarily relying on the absence of treatment until many years after service.  The May 2016 VA examiner, for instance, reasoned that:

[The] STR is silent for evaluation for or treatment of any back injury during ski patrol duty in-service [and t]he remainder of the [V]eteran's STR is silent for diagnosis of or treatment for chronic disability with regard to the thoracolumbar spine, despite numerous evaluations of various unrelated acute medical complaints between the original precipitating event and subsequent separation from the military.

In reaching this opinion, the VA examiner did not give the lay evidence of record any weight other than to note its existence.  Thus, the opinion is inadequate on this basis.  See McKinney v. McDonald, 28 Vet. App. 15, 30 (2016).  The VA examiner also did not give a medical reason justifying why contemporaneous medical documentation was needed.  Thus, the opinion is not fully explained.  See, e.g., McKinney, 28 Vet. App. at 30; Fountain v. McDonald, 27 Vet. App. 258, 272-75 (2015); Buczynski v. Shinseki, 24 Vet. App. 221, 223-24 (2011).  

Of note, the Veteran submitted a favorable private opinion in December 2010.  The provider, a chiropractor, did not discuss the reasoning underlying the positive rational.  In this regard, an unexplained conclusory opinion is entitled to no weight in a service-connection context.  See Horn v. Shinseki, 25 Vet. App. 231, 240 (2012).  Thus, the chiropractor's opinion is not adequate to resolve the appeal at this time.

Furthermore, a secondary theory of entitlement has been reasonably raised by the record.  Specifically, the Veteran was seen at a private emergency room in December 2011.  He complained of low back pain after falling when his (service-connected) left knee gave out.  This emergency room record reasonably raises a secondary theory of entitlement as it indicates that the service-connected left knee disability may have caused additional injury to the low back.  A VA examination is needed to address this secondary theory of entitlement.  

Right Knee

The claim of service connection for a right knee condition must be remanded to obtain a new VA examination.  The Veteran submitted a December 2010 opinion from a private chiropractor.  This chiropractor diagnosed post traumatic residual degenerative joint disease of the right knee.  The chiropractor cited positive findings on physical examination, such as crepitus, popping, and grinding.  The chiropractor did not cite any radiographic findings supporting the diagnosis, which is generally required under 38 C.F.R. § 4.71a.  

In comparison, the Veteran underwent a VA examination in May 2016.  This VA examiner concluded that the Veteran did not have a current diagnosis associated with the right knee.  With regard to the private examiner's opinion, this VA examiner noted that the "report is silent for radiographic results used to diagnose a chronic disability."  Yet, the VA examiner cited no radiographic results to confirm the absence of a diagnosis in the right knee despite the positive findings by the private chiropractor.  

In light of the conflicting diagnoses, especially in light of the complete absence of any objective testing confirming a diagnosis either way, neither of these examiners' opinions is fully adequate.  On this basis, the Board is not able to fully understand how the opinions follow from the facts and information cited.  Accordingly, a new VA examination is needed.  Herbert v. McDonald, 791 F.3d 1364, 1367 (Fed. Cir. 2015).

Right Ear Hearing Loss

The claim of service connection for right ear hearing loss must be remanded to obtain a VA examination addendum opinion.  The Veteran previously underwent a VA examination in October 2011.  That VA examiner gave a negative opinion, but reasoned that "[t]here is no evidence to support the [V]eteran s claim of hearing loss for the RIGHT EAR since he entered and exited service with normal hearing levels."  (Emphasis in original.)  The VA examiner did not discuss the issue of delayed-onset hearing loss.  

Psychiatric Condition

The claim of service connection for a psychiatric condition must be remanded to obtain a VA examination.  The Veteran maintains that he has a diagnosis of PTSD related to two stressful events during service.  A secondary theory of entitlement is also reasonably raised by a private opinion from October 2010, which gives a diagnosis of pain disorder associated with back/knee pain.  Likewise, a November 2015 VA psychiatry report reflects a diagnosis of a mood disorder secondary to medical condition.  

At present, a VA examination has not been conducted, and the Board finds that one is necessary to fully address the direct and secondary questions raised by the appeal.   See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Herbert, 791 F.3d at 1367.

Cervical Spine and Headaches

The claims of service connection for a cervical spine disorder and headaches must also be remanded to obtain a VA examination.

The Veteran maintains that a cervical spine disorder and headache disorder are related to a skiing accident during service.  Relatedly, he contends that his headaches are secondary to the cervical spine disorder.  The Veteran submitted a private December 2010 opinion from a chiropractor, which indicates that each disorder may be related to service.  

At present, a VA examination has not been conducted, but the Board finds that one is needed to fully evaluate the complex medical questions raised by the issues.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 83.

Stegall Issues

The claims of service connection for high blood pressure and for an increased rating for a left knee disability must be remanded because there was not substantial compliance with the Board's June 2014 remand directives.  Specifically, the Board directed the RO to issue the Veteran a statement of the case (SOC) with respect to these issues.  At present, the claims file does not show include an SOC for them.  As such, there was not substantial compliance with the remand directives, and remand is needed to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

Intertwined Issues

The claims of service connection for left lower extremity sciatic radiculopathy, right lower extremity sciatic radiculopathy, loss of use of the lower extremities, and TDIU must be remanded as these issues are intertwined with the remaining claims being remanded.  

Accordingly, these issues are REMANDED for the following actions:

1.  Issue the Veteran an SOC with respect to the claim of service connection for high blood pressure and the claim for an increased disability rating for the left knee disability.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issue.

2.  Arrange for the Veteran to undergo a VA examination to address the claimed thoracolumbar spine disorder.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all thoracolumbar spine disorders found extant.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, such as a skiing accident? 

In answering these questions, the examiner is asked to consider the statements from the Veteran and other witnesses indicating that low back symptoms, such as pain, have existed since service.  The examiner is asked to explain why this evidence makes it more or less likely that a thoracolumbar spine condition is related to service.  If indicated, it should be explained whether there is a **medical** reason to believe that the Veteran's recollection of his symptoms during and after service may be inaccurate or not medically supported.  

The examiner should only rely on silence in the medical records if it can be explained why the silence in the record can be taken as proof that the symptom did not occur, or why the fact would have normally been recorded if present.  

(c)  If not directly related to service on the basis of question (b), is any thoracolumbar condition proximately due to, the result of, or caused by any other medical condition(s)?  If so, please identify the other medical condition(s).  

(d)  If not caused by another medical condition, has any thoracolumbar disorder been aggravated (made permanently worse or increased in severity) by any other medical condition(s), such as a fall caused by the left knee in December 2011?  If so, please identify the other medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering these questions (a) to (d), please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  

3.  Arrange for the Veteran to undergo a VA examination to address the claimed right knee disorder.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all right knee disorders found extant.  If the examiner determines that radiographic findings, such as x-rays, are not needed to rule in or out a diagnosis, the examiner is asked to explain why.  

Also, if the Veteran previously had any medical condition in the right knee that is no longer extant, please identify when that condition resolved.

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

In answering these questions, the examiner is asked to consider the statements from the Veteran indicating that symptoms started during service after a skiing accident.  The examiner is asked to explain why this lay evidence makes it more or less likely that a right knee condition started during service? If indicated, it should be explained whether there is a **medical** reason to believe that the Veteran's recollection of his symptoms during and after service may be inaccurate or not medically supported.  

The examiner should only rely on silence in the medical records if it can be explained why the silence in the record can be taken as proof that the symptom did not occur, or why the fact would have normally been recorded if present.  

In answering these questions, please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  

4.  Arrange for the relevant information in the Veteran's claims folder to be returned to the examiner who conducted the last VA examination (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion regarding the claimed right hearing loss.  (The need for an additional in-person examination should be determined by the examiner.)

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and the results of the prior examination.  

Based on the examination results, the examiner is asked to provide an expert medical opinion  as to whether it is at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

In answering this question, the examiner is asked to address the theory of delayed-onset hearing loss associated with the Veteran's service.  

In answering these questions, please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  

5.  Arrange for the Veteran to undergo a VA examination to address the claimed psychiatric disorder.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all psychiatric disorders found extant.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

If PTSD is diagnosed, please identify the stressor(s) upon which the diagnosis is based. 

(c)  If not directly related to service on the basis of question (b), is any psychiatric condition proximately due to, the result of, or caused by any other medical condition(s)?  If so, please identify the other medical condition(s).  

(d)  If not caused by another medical condition, has any psychiatric disorder been aggravated (made permanently worse or increased in severity) by any other medical condition(s)?  If so, please identify the other medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering these questions, the examiner is asked to consider the statements from the Veteran indicating that symptoms are related to service.  The examiner is asked to explain why this evidence makes it more or less likely that a psychiatric condition started during service?  If indicated, it should be explained whether there is a **medical** reason to believe that the Veteran's recollection of his symptoms during and after service may be inaccurate or not medically supported.  

Accordingly, the examiner should only rely on silence in the medical records if it can be explained why the silence in the record can be taken as proof that the symptom did not occur, or why the fact would have normally been recorded if present.  

In answering these questions (a) to (d), please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  

6.  Arrange for the Veteran to undergo a VA examination to address the claimed cervical spine disorder.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all cervical spine disorders found extant.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

In answering these questions, the examiner is asked to consider the statements from the Veteran indicating that symptoms started during service after a skiing accident.  The examiner is asked to explain why this evidence makes it more or less likely that a psychiatric condition started during service?  If indicated, it should be explained whether there is a **medical** reason to believe that the Veteran's recollection of his symptoms during and after service may be inaccurate or not medically supported.  

The examiner should only rely on silence in the medical records if it can be explained why the silence in the record can be taken as proof that the symptom did not occur, or why the fact would have normally been recorded if present.  

In answering these questions (a) to (d), please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  

7.  Arrange for the Veteran to undergo a VA examination to address the claimed cephalgia (headache) disorder.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all headache disorders found extant.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

(c)  If not directly related to service on the basis of question (b), is any headache condition proximately due to, the result of, or caused by any other medical condition(s), such as a cervical spine condition?  If so, please identify the other medical condition(s).  

(d)  If not caused by another medical condition, has any headache disorder been aggravated (made permanently worse or increased in severity) by any other medical condition(s), such as a cervical spine condition?  If so, please identify the other medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering these questions, the examiner is asked to consider the statements from the Veteran indicating that symptoms are related to a skiing accident service or a cervical spine condition.  The examiner is asked to explain why this evidence makes it more or less likely that a headache condition started during service?  If indicated, it should be explained whether there is a **medical** reason to believe that the Veteran's recollection of his symptoms during and after service may be inaccurate or not medically supported.  

The examiner should only rely on silence in the medical records if it can be explained why the silence in the record can be taken as proof that the symptom did not occur, or why the fact would have normally been recorded if present.  

In answering these questions (a) to (d), please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  

8.  After completing all actions set forth in paragraphs 2-7, plus any further action needed as a consequence of the development completed in paragraphs 2-7 above, readjudicate the claims remaining on appeal, including the intertwined claims involving service connection for right lower extremity sciatic radiculopathy, left lower extremity sciatic radiculopathy, and loss of use of the bilateral lower extremities, plus entitlement to a TDIU, with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


